Third District Court of Appeal
                               State of Florida

                          Opinion filed February 3, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1800
                          Lower Tribunal No. 96-5158
                             ________________


                               Carlo Woodson,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Richard L. Hersch, Judge.


      Carlo Woodson, in proper person.

      Pamela Jo Bondi, Attorney General, and Brent J. Kelleher, Assistant
Attorney General, for appellee.


Before ROTHENBERG, LAGOA and SCALES, JJ.

      PER CURIAM.
      Carlo a/k/a Carlos Woodson appeals an order of the Miami-Dade Circuit

Court denying Woodson’s motion for post-conviction relief pursuant to rule 3.850

of the Florida Rules of Criminal Procedure. We affirm the trial court’s order, and

issue an order to show cause as described below.

      Woodson is serving a 45-year prison sentence after a 1996 conviction of one

count of armed burglary and two counts of armed sexual battery. This Court

affirmed his conviction on direct appeal in Woodson v. State, 739 So. 2d 1210

(Fla. 3d DCA 1999).

      In 2012, after Woodson had filed fifteen post-conviction appeals, petitions

or motions with this Court, including nine on the same grounds, this Court issued

an order to show cause why Woodson “should not be prohibited from filing any

further pro se appeals, pleadings motions, or petitions relating to his convictions,

judgments and sentences in Miami-Dade circuit court case number 96-5158.”

Woodson v. State, 100 So. 3d 222, 223 (Fla. 3d DCA 2012).1 2

1 Woodson has repeatedly alleged, and alleges here for the tenth time, that the
State’s charging document was not based on a properly sworn statement by the
material witness; and consequently, the trial court did not have subject matter
jurisdiction for Woodson’s trial and conviction. In both Woodson, 739 So. 2d at
1211, and Woodson, 100 So. 3d at 223, this Court concluded that this issue of an
invalid charging document was not preserved for appellate review. The order on
appeal in the instant case, however, addresses the substance of this issue. (This
order on appeal is dated May 15, 2015; an order denying Woodson’s motion for re-
hearing is dated July 1, 2015.) In its order, the trial court finds no merit to
Woodson’s allegation, describing it as built on a “fallacious pyramid” of
inferences, and deconstructing that pyramid stone by stone.


                                         2
      On December 5, 2012, Woodson filed in this Court a “Petitioner’s Response

to Court Order to Show Cause.” This Court did not address Woodson’s response

to, or discharge, the order to show cause. Woodson then proceeded to file three

more appeals or petitions to this Court, for a total of eighteen filings, including the

instant appeal.3

                            ORDER TO SHOW CAUSE

      Woodson is hereby directed to show cause, within forty-five days from the

date of this order, why he should not be prohibited from filing any further pro se

appeals, motions, or other proceedings related to his criminal sentencing in circuit

court case number 96-5158.4

      If Woodson does not demonstrate good cause, any further and unauthorized

pro se filings by Woodson will subject him to sanctions, including the issuance of

written findings forwarded to the Florida Department of Corrections for

consideration by it for disciplinary action, pursuant to section 944.279(1) of the

Florida Statutes.

2 This Court’s 2012 opinion, which responds to Woodson’s ninth claim on the
same grounds, lists the eight previous cases in which Woodson raised the same
issue he raises in the instant case. Woodson v. State, 100 So. 3d at 224 n.1.
3 In 2014, this Court denied Woodson’s petition for belated appeal in Woodson v.
State, 163 So. 3d 1214 (Fla. 3d DCA 2014) (Table); and in 2015, this Court
affirmed a trial court order that denied a rule 3.850 motion in Woodson v. State,
166 So. 3d 795 (Fla. 3d DCA 2015).
4 We observe that Woodson’s 2012 response to this Court’s order to show cause

presented no new information or argument.

                                          3
Affirmed. Order to show cause issued.




                                 4